          Case 1:19-cv-02143-JEJ Document 35 Filed 01/06/21 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


MONIKA HANNA,                                :     1:19-cv-2143
            Plaintiff,                       :
                                             :     Hon. John E. Jones III
v.                                           :
                                             :
S-L DISTRIBUTION COMPANY,                    :
LLC.                                         :
               Defendant.                    :

                                     ORDER
                                 January 6, 2021
        In conformity with the Memorandum issued on today’s date, IT IS

HEREBY ORDERED THAT:

     1. Defendant’s Motion to Dismiss Plaintiff’s Amended Complaint, (Doc. 27),

        is GRANTED without prejudice.

     2. The Clerk of Courts is directed to CLOSE the case.

                                             s/John E. Jones III
                                             John E. Jones III, Chief Judge
                                             United States District Court
                                             Middle District of Pennsylvania
